                Case 2:19-cr-00172-JAM Document 30 Filed 10/23/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0172-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   JONATHAN SHANE BLAKELEY,                            DATE: October 27, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for a status hearing on October 27, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00172-JAM Document 30 Filed 10/23/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00172-JAM Document 30 Filed 10/23/20 Page 3 of 5


 1 for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status on October 27, 2020.

 7          2.       By this stipulation, defendant now moves to continue the status conference until January

 8 26, 2021, and to exclude time between October 27, 2020, and January 26, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     The government has represented that the discovery associated with this case

12          includes over approximately four gigabytes of evidence in electronic form, including police

13          reports, criminal history documents, and forensic cell phone evidence. All of the discovery in

14          this case has been either produced directly to counsel and/or made available for inspection and

15          copying.

16                   b)     On September 2, 2020, Assistant Federal Defender Jerome Price filed an

17          appearance of counsel of record and designation for service, joining the case a defense counsel.

18          ECF No. 27.

19                   c)     Counsel for defendant desire additional time review the discovery in this case, to

20          consult with her client, discuss potential resolutions with their clients, and otherwise prepare for

21          trial.

22                   d)     Counsel for defendant believe that failure to grant the above-requested

23          continuance would deny them the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                   e)     The government does not object to the continuance.

26                   f)     In addition, because of the public health concerns cited by the General Orders and

27          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

28          ends-of-justice delay is particularly apt in this case.

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00172-JAM Document 30 Filed 10/23/20 Page 4 of 5


 1                  g)     Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                  h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of October 27, 2020 to January 26,

 6          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 7          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 8          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 9          interest of the public and the defendant in a speedy trial.

10          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14

15    Dated: October 22, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
16

17                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
18                                                            Assistant United States Attorney
19

20    Dated: October 22, 2020                                 /s/ MIA CRAGER
                                                              MIA CRAGER
21
                                                              Counsel for Defendant
22                                                            JONATHAN SHANE
                                                              BLAKELEY
23

24    Dated: October 22, 2020                                 /s/ JEROME PRICE
                                                              JEROME PRICE
25                                                            Counsel for Defendant
                                                              JONATHAN SHANE
26                                                            BLAKELEY
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00172-JAM Document 30 Filed 10/23/20 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 22nd day of October, 2020.

 3
                                               /s/ John A. Mendez
 4                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
